Title: From George Washington to Bushrod Washington, 17 November 1788
From: Washington, George
To: Washington, Bushrod



Dear Bushrod
Mount Vernon Novr 17th 1788

Your letter of the 9th came to my hand last night. What the abilities of my deceased brother Samls Estate towards paying his debts, may be, I am unable to say; but I much fear that the management of it is in very bad hands; as the hours of your Uncle Charles are—I have reason to believe—spent in intoxication. This circumstance, added to a natural indolence, leaves too much to the Steward to expect industry and fair dealing; unless he differs widely from the generallity of his class.
It would seem to me, that the best mode for you to pursue, wd be, to go to Berkeley yourself—examine into the debts—the resourses of the Estate—and the management of it; in order that it may be Ascertained whether there is a prospect of paying the debts without a Sale, or that the latter is inevitable—As Executor of your Father, who was the active Executor of your uncle, you have a right to pursue this conduct; and I should have no difficulty in that case of giving my sentiments to my Brother Charles; but if a Sale can be avoided, especially at this time when property will fetch nothing, it certainly ought; and more especially too as I do not conceive (but this I could know) that Doctr Stuart as Admr of the Estate of Mr Custis, would press it. As to writing, simply, to your uncle Charles, unaccompanied by personal application and the investigation here mentioned, I am persuaded it would avail nothing. My Money (tho’ it is exceedingly distressing to me to apply it that way) and my credit, is at stake for the board—the Schooling—clothing—&ca of George & Lawe Washington, in Alexandria; without being able to receive from the Estate more than a little driblet now and then, entirely inadequate to the demand. My advance for them, at this time, in money & credit, is considerable.
I charge you nothing for the use of your Mares, to the Jack—and whilst I am on this subject, it is incumbent on me to mention

that, a letter which you wrote to me some time in April, by a Mr Carey, never came to my hands until about a Month ago; when he presented it himself. This letter was to enquire whether I would commit one of my Jacks to your care for the Season, as there were many you said who would send Mares and wd await my answer before they would otherwise dispose of them. Similar applications are making to me for one of them against the next season, and it is probable I may part with one of them (the Maltese for instance) for that period; in which case I should prefer that Stand where the greatest Number of Mares (& ready money, for I would give no credit, or have any after claps to negotiate, or settle) could be had. What then is your opinion of the number (under the circumstances above) that would come to him at Bushfield? Mr Thacker Washington, I am told, wishes to get him—Mr Ben: Grymes and others have applied also; but I am under no engagement, at present.
My love in which Mrs Washington & the family here, join, is offered to you & Nancy, and I am Yr Sincere friend & Affecte Uncle

Go: Washington

